t c summary opinion united_states tax_court e joan birkey and larry e birkey petitioners v commissioner of internal revenue respondent docket no 6392-05s filed date e joan birkey and larry e birkey pro sese catherine tyson for respondent foley judge this case was heard pursuant to section of the internal_revenue_code pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case the issue for decision is whether petitioners failed to unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue report income relating to background in petitioners received interest_income from three banks in addition on date ms birkey received dollar_figure from her keogh account ie a qualified_retirement_plan for self-employed individuals on that same day ms birkey used those funds to purchase u s savings bonds petitioners on their joint federal_income_tax return did not include in gross_income the interest_income and the distribution from the keogh account on date respondent sent petitioners a notice_of_deficiency relating to respondent determined that petitioners failed to report the interest_income and the distribution from the keogh account on date petitioners while residing in osage beach missouri filed their petition with the court discussion pursuant to sec_61 interest_income is included in gross_income pursuant to sec_72 amounts distributed from a keogh account are included in gross_income in the year of receipt see sec_402 petitioners contend that purchasing u s savings bonds with the distribution from the keogh account is a qualified rollover ie the distribution would not be includable in their gross_income no such exception exists sec_402 110_tc_110 accordingly respondent’s determinations are sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent sec_7491 is inapplicable because petitioners failed to introduce credible_evidence within the meaning of sec_7491
